Case 1:20-cv-00788-DDD-JPM Document 10 Filed 12/23/20 Page 1of1PagelD#: 117

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
GHARTI DIPAK, CIVIL DOCKET NO. 1:20-CV-00788-P
Petitioner
VERSUS JUDGE DRELL
WILLIAM P. BARR, £7 AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF Nos. 1, 5) is hereby DENIED and DISMISSED WITHOUT PREJUDICE

to refiling should Petitioner’s confinement become unconstitutional.

a t>
THUS DONE AND SIGNED at Alexandria, Louisiana, this 23 day of

ee eee

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

December 2020.

 
